Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
 1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in a telephone interview with Attorney Paula Adelman on 03/01/2022.
 
A.	Amend the following claims:
 1. (Currently Amended) A computerized method for performing tasks associated with an electronic service at an electronic destination comprising:
	at a computer system, comprising at least one computer, receiving a request and a linked token issued to a device and linked to the device, the token active during a session which is open for a predetermined time period, the request to perform a task from the device, the performance of the task at an electronic destination, including at least one of a web page, a server, and a computer;  
	authenticating the device; 
	should the device be authenticated, storing the request for the task; 

	the computer system: 
generating a list of Application Program Interface (API) commands for performing the task associated with the request, in response to having received the token to provide access to the electronic destination, the command when executed: 1) causing the device, to use the token to access the electronic destination associated with the request, and, 2) causing the device to perform the task of the request to provide access to features of the electronic service at the electronic destination  by the computer system;  
ranking the commands from the list of commands by probability;
selecting the command with the highest probability; and,
parsing the selected command to be executable with a social media API.

2. (Original) The computerized method of claim 1, wherein the request is received via audio.
3. (Original) The computerized method of claim 1, wherein the request is received via at least one of text or menu selection.
4. (Currently Amended) The computerized method of claim 1, additionally comprising: transmitting the selected API command to the device for execution by the device.

5. (Original) The computerized method of claim 1, wherein the device includes at least one of: a smartphone, a computer, a desktop computer, a tablet computer, and a laptop computer.
6. – 8. (Canceled) 

9. (Previously Presented) The computerized method of claim 1, wherein the at least one of the web page, server or computer are associated with social media.
10. (Currently Amended) A computer system for performing tasks associated with an electronic service at an electronic destination comprising: 
	a computerized processing unit; and, 
	a non-transitory storage media for storing computer components for in communication with the computerized processing unit, the computer components comprising: 
		a first component for receiving a request to perform a task from a device, 	and a linked token issued to the device, the token active during a session which 	is open for a predetermined time period, the performance of the task at an electronic destination, including at least one of a web page, a server, and a computer, the token providing the computer system access to the electronic destination associated with the request, for one or more requests made from the device while the session is open; 
	 	a second component for authenticating the device;  
		a third component, responsive to the device be authenticated, for storing 	the request for the task; and,  a fourth component for: 
generating a list of Application Program Interface (API) commands for performing the task associated with the request, the command when executed: 1) causing the device to access the electronic destination associated with the request, and, 2) causing the device to perform the task of the request to provide access to features of the electronic destination at the computer system;
ranking the commands from the list of commands by probability;
selecting the command with the highest probability; and,
parsing the selected command to be executable with a social media API.


12. (Original) The computer system of claim 10, wherein the first component is configured to receive the request via at least one of text or menu selection.
13. (Currently Amended) The computer system of claim 10, additionally comprising: a fifth component for transmitting the selected API command to the device for execution by the device.
14. – 15. (Canceled)
16. (Currently Amended) A computer usable non-transitory storage medium having a computer program embodied thereon for causing a suitably programmed computer system to perform tasks associated with an electronic service, by performing the following steps when such program is executed on the computer system, the steps comprising: 
	receiving a request and a linked token issued to a device, the request to perform a task from the device, the token active during a session which is open for a predetermined time period, the performance of the task at an electronic destination, including at least one of a web page, a server, and a computer, and, the token providing the computer system access to the electronic destination associated with the request, for one or more requests made from the device while the session is open;
	authenticating the device; 
	should the device be authenticated, storing the request for the task; and, 
	causing the computer system to: 
generate a list of Application Program Interface (API) commands for performing the task associated with the request, the command when executed: 1) causing the device to access the electronic destination associated with the request, and, 2) causing the device to perform the task of the request to provide access to features of the electronic destination at the computer system;
rank the commands from the list of commands by probability;
select the command with the highest probability; and,
parse the selected command to be executable with a social media API.

17. (Original) The computer usable non-transitory storage medium of claim 16, wherein the request is received via audio.
18. (Original)  The computer usable non-transitory storage medium of claim 16, wherein the request is received via at least one of text or menu selection.
19. (Currently Amended) The computer usable non-transitory storage medium of claim 16, wherein the steps additionally comprise: transmitting the selected API command to the device for execution by the device.



B. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 10, 16,  the prior art as taught by Brebner (US 20200007615 Al) in view of Ahuja (US 20190327236 Al) in view of Spencer (US 20130019149 Al) and  view of Fultz (US 9271110 B1) do not teach on render obvious the limitations recited in claims 1, 10, 16, when taken in the context of the claims as a whole authenticating the device; should the device be authenticated, storing the request for the task;  at least the token providing the computer system access to the electronic destination associated with the request, for one or more requests for access to the electronic destination made from the device while the session is open; and, 
the computer system: generating a list of Application Program Interface (API) commands for performing the task associated with the request, in response to having received the token to provide access to the electronic destination, the command when executed: 1) causing the device, to use the token to access the electronic destination associated with the request, and, 2) causing the device to perform the task of the request to provide access to features of the electronic  the selected command to be executable with a social media API   as recited in the independent claims 1, 10, 16 . Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 10, 16. 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/LECHI TRUONG/Primary Examiner, Art Unit 2194